                                                     U.S. Department of Justice

                                                    United States Attorney
                                                     Eastern District of New York

                                                     610 Federal Plaza, 5th Fl.
                                                     Central Islip, New York 11722

                                                     September 13, 2019

Via ECF

Honorable Anne Y. Shields
United States Magistrate Judge
United States District Court
100 Federal Plaza
Central Islip, New York 11722

       Re:     United States v. Patel, et al., 2:16-cr-00584-DRH-AYS

Dear Judge Shields:

         Pursuant to Judge Hurley’s August 30, 2019 order, I write to propose a discovery schedule
regarding the criminal forfeiture aspect of the above-referenced matter. By way of background,
by memorandum and order dated July 17, 2019 order (Docket Entry No. 151), the Court granted
in part and denied in part the government’s motion to dismiss the Verified Petition filed by Nalin
Patel, individually and as owner and sole member of Neepa Vina Investment, LLC (“NeepaVina”)
and DNA Hotels, Ltd. (“DNA”), pursuant to Fed. R. Crim. P 32.2(c)(1)(A). (Docket Entry No.
147) In the decision, the Court dismissed the Verified Petition in all respects except as to the
claims regarding: (1) DNA’s interest in the LaQuinta Inn property; and (2) NeepaVina’s interest
in the Texas Inn property. The Court further determined that a hearing on the La Quinta Inn and
Texas Inn properties would need to be held and directed the parties to advise the Court if they
intend to seek discovery. (Docket Entry No. 151 at 14-15) Thus, by letter dated August 23,
2019, the government advised the Court that it does intend to seek discovery1 in connection with
the remaining claims pursuant to Fed. R. Crim. P. 32.2(c)(1)(B) (Docket Entry No. 156), and Judge
Hurley ordered that the government file a proposed discovery schedule for your consideration.
(Docket Entry dated August 30, 2019)



1
        Specifically, the government intends to seek discovery to determine the validity of the
remaining claims, and the values of the properties at issue (indeed, should the government
conclude that any property has negative equity, it may determine to cease the pursuit of
forfeiture).
       Thus, the government respectfully requests the court enter the following discovery
schedule:

      1. Deadline for service of interrogatories/document demands:
                            October 30, 2019

      2. Deadline for service of response to interrogatories/document demands:
                            November 29, 2019

      3. Deadline for deposition(s):
                           May 29, 2020

      Thank you for your consideration of this request.

                                                  Respectfully Submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Robert W. Schumacher
                                                  Assistant United States Attorney
                                                  (631) 715-7871
